Appeal by the defendant from a judgment of the Supreme Court, Kings County (Rappaport, J.), rendered June 26, 1990, convicting him of criminal possession of a controlled substance in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, we find that the court meaningfully responded to the deliberating jurors’ question concerning the quantity of cocaine recovered (see, People v Almodovar, 62 NY2d 126, 131-132; People v Malloy, 55 NY2d 296, 302, cert denied 459 US 847; People v Barbella, 154 AD2d 687, cert denied 495 US 908). The court instructed the jury on the elements of each of the charges in the indictment, noting that the quantity of cocaine recovered had no bearing on the charge of criminal possession of a controlled substance in the third degree (Penal Law § 220.16 [1]), but that it did have bearing on the charge of criminal possession of a controlled substance in the fourth degree (Penal Law § 220.09 [1]). With regard to the second charge, the court explained that the number of vials or bags used to contain the cocaine was irrelevant, as long as the aggregate weight of the cocaine was at least 1/8 ounce. Moreover, upon concluding its supplemental instructions, the court expressed its continued willingness to abide by the jurors’ wishes by directing them to write another note if their concerns had not been satisfied (see, People v Gadson, 161 AD2d 795, 796; People v Barbella, supra).
We have considered the defendant’s remaining contention and find it to be without merit. Sullivan, J. P., Eiber, O’Brien and Ritter, JJ., concur.